Citation Nr: 9921836	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  97-31 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for asthma and 
emphysema.

2.  Entitlement to service connection for a left eye 
disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.

4.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
arthritis.

5.  Entitlement to an increased rating for peripheral 
neuropathy of the right leg, currently evaluated as 10 
percent disabling.

6.  Entitlement to an increased rating for peripheral 
neuropathy of the left leg, currently evaluated as 10 percent 
disabling.

7.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities.

REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from February 1944 to November 
1945.  He was a prisoner of war of the German government from 
December 1944 to May 1945.  This matter came before the Board 
of Veterans' Appeals (Board) on appeal from a rating decision 
in which the regional office (RO) denied entitlement to 
service connection for a respiratory disorder, including 
asthma and emphysema, and a left eye disorder, diagnosed as 
retinal hemorrhage; denied increased ratings for left and 
right lower extremity peripheral neuropathy and a total 
disability rating for compensation purposes based on 
individual unemployability due to service-connected 
disabilities (TDIU); and determined that new and material 
evidence had not been submitted to reopen claims of 
entitlement to service connection for hypertension and 
traumatic arthritis.  

In August and September 1998, the veteran's attorney 
submitted evidence directly to the Board, which was received 
more than 90 days after the letter, dated January 5, 1998, 
that informed the veteran of the transfer of the appeal to 
the Board.  At the November 1998 hearing before the 
undersigned member of the Board, the record was left open for 
the attorney to submit argument concerning whether the Board 
should consider this additional evidence.  He did not submit 
any such argument.  The additional evidence is referred to 
the RO for appropriate action.

The claims of entitlement to service connection for a 
respiratory disorder, a left eye disorder, hypertension; and 
traumatic arthritis, and the claim of entitlement to a TDIU 
rating are remanded to the RO as discussed below.


FINDINGS OF FACT

1.  The veteran's disability from peripheral neuropathy of 
the right lower extremity is manifested by subjective 
complaints of pain, cramping, burning sensations, and 
numbness, without clinical findings of sensory deficits or 
other organic involvement, and is equivalent to not more than 
mild incomplete paralysis.

2.  The veteran's disability from peripheral neuropathy of 
the left lower extremity is manifested by subjective 
complaints of pain, cramping, burning sensations and 
numbness, without clinical findings of sensory deficits or 
other organic involvement, and is equivalent to not more than 
mild incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.123, 
4.124a, Diagnostic Code 8620 (1998).

2.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.123, 
4.124a, Diagnostic Code 8621 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992) (where 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).  The Board is satisfied that all appropriate 
development has been accomplished and that VA has no further 
duty to assist the veteran in developing facts pertinent to 
his claim.  The veteran has not advised VA of the existence 
of additional evidence which may be obtained.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  When an 
unlisted condition is encountered, it is permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1998).  It is essential, both in the examination and in the 
evaluation of disability, that each disability be viewed in 
relation to its history.  38 C.F.R. § 4.1 (1998).

As noted above, the veteran was a prisoner of war of the 
German government from December 1944 to May 1945.  During a 
June 1989 VA examination, he was given a diagnosis of 
peripheral neuropathy in both lower extremities.  As 
peripheral neuropathy is presumptively service connected if 
manifested to a compensable degree at any time during the 
lifetime of a former POW, the RO granted service connection 
for the neurologic disorder in its September 1989 rating 
decision.  A rating of 10 percent was assigned for each lower 
extremity, effective from the date of the veteran's claim in 
June 1989, and has remained in effect since then.

The veteran testified in November 1998 that, in the past, his 
left leg was prone to give away, causing him to fall.  He 
described symptoms of aching, throbbing, and burning 
sensations in his legs.  He also reported having cramps in 
his calves.

Peripheral neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, is to be rated on the scale for injury of 
the nerve involved, with maximum equal to severe, incomplete 
paralysis.  The maximum rating which may be assigned for 
neuritis not characterized by the organic changes referred to 
above will be that for moderate, or with sciatic nerve 
involvement, for moderately severe, incomplete paralysis.  
38 C.F.R. § 4.123 (1998).  In rating the peripheral nerves, 
the term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating assigned 
is for the mild, or at most the moderate degree of paralysis.  

In evaluating the veteran's disability from peripheral 
neuropathy of the right lower extremity, the RO has utilized 
Diagnostic Code 8620.  Under that diagnostic code, neuritis 
of the sciatic nerve is rated based on the degree of 
paralysis.  Where there is mild, incomplete paralysis of the 
sciatic nerve, a 10 percent rating is assigned.  A 20 percent 
rating is assigned for moderate, incomplete paralysis of the 
sciatic nerve.  For moderately severe, incomplete paralysis 
of the sciatic nerve, a 40 percent rating is assigned.  For 
severe, incomplete paralysis of the sciatic nerve, with 
marked muscular atrophy, a 60 percent rating is assigned.  
The picture for complete paralysis of the sciatic nerve, 
rated 80 percent, involves foot dangle and drop, with no 
active movement possible in the muscles below the knee, and 
flexion of the knee weakened or (very rarely) lost.

In this case, the medical evidence does not show that the 
veteran has symptoms of complete paralysis of the sciatic 
nerve.  The record contains no clinical findings of foot 
dangle or drop.  There is no evidence of atrophy or weakness.  
Rather, at most, it appears that the veteran's right lower 
extremity peripheral neuropathy is manifested by subjective 
complaints of occasional numbness.  During a VA neurological 
examination in October 1996, his complaints were of 
intermittent numbness in the lateral and posterior aspects of 
his right leg.  On examination, his station and gait were 
within normal limits.  There was no asymmetry, involuntary 
movements, weakness, or atrophy.  Muscle tone was within 
normal limits.  Deep tendon reflexes were symmetrical and 
normoactive.  Pain and sensory tracts were intact.  The 
examiner reported a diagnosis of intermittent numbness of the 
lateral aspect of the right leg secondary to sciatic nerve 
irritation.  Consequently, with primarily sensory complaints, 
the Board concludes that the schedular criteria for a rating 
higher than 10 percent are not met.

The RO has utilized Diagnostic Code 8621 to evaluate the 
veteran's left leg peripheral neuropathy.  Under that 
diagnostic code, neuritis of the external popliteal nerve 
(common peroneal) is rated as mild, or at most moderate, 
incomplete paralysis.  Mild, incomplete paralysis is rated 10 
percent disabling.  Moderate, incomplete paralysis is rated 
20 percent disabling.  Severe, incomplete paralysis of the 
external popliteal nerve is rated 30 percent disabling.  The 
disability picture of complete paralysis, rated at 40 
percent, includes foot drop and slight droop of the first 
phalanges of all toes, inability to dorsiflex the foot, loss 
of dorsiflexion of the proximal phalanges of the toes, loss 
of abduction of the foot, weakened adduction, and anesthesia 
over the entire dorsum of the foot and toes.

As with his right lower extremity, the record contains no 
clinical findings that the veteran's peripheral neuropathy in 
his left lower extremity is more than mild.  Clinical 
findings do not show more than sensory involvement.  There 
are no findings of organic changes which would support a 
rating based on more than mild, incomplete paralysis.  The 
veteran's subjective complaints about the symptoms in his 
left leg are not substantially different than his complaints 
about his right leg.  Objective findings show active 
reflexes, with sensory systems intact.  No foot involvement, 
atrophy, weakness, loss of motion, or involuntary movements 
have been identified.  The Board concludes that the criteria 
for a rating in excess of 10 percent for peripheral 
neuropathy of the left leg have not been met.

In reaching its decision, the Board has considered the 
complete history of the disabilities in question as well as 
the current clinical manifestations and the effect the 
disability may have on the earning capacity of the veteran.  
38 C. F. R. §§  4.1, 4.2, 4.41 (1998).  The original injury 
has been reviewed and the functional impairment that can be 
attributed to pain or weakness has been taken into account.  
See DeLuca v. Brown, 8 Vet App 202 (1998).  The veteran has 
not alleged, nor does the medical evidence in the record 
reflect that his lower extremity peripheral neuropathy is 
manifested by excess fatigability, painful motion, loose 
motion, weakness, incoordination, loss of motion, or 
instability in the joints.

The Board has also considered the provisions of 38 C.F.R. §  
4.7, which provide for assignment of the next higher 
evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluations.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  Absent clinical findings of organic involvement 
other than sensory deficit, the veteran's disability pictures 
from peripheral neuropathy in the left and right legs do not 
more closely approximate the criteria for the next higher 
schedular rating of 20 percent.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the U.S. Court of 
Veterans Appeals (now the U.S. Court of Appeals for Veterans 
Claims, hereinafter referred to as the Court) held that the 
Board does not have jurisdiction to assign an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  
The Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such a conclusion on its own.  
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had full 
opportunity to present the increased-rating claim before the 
RO.  Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1998).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.   Although higher ratings are 
assignable for greater degrees of neuropathy, in this case, 
the functional loss associated with the veteran's peripheral 
neuropathy appeals to be minimal and wholly sensory, and 
therefore does not warrant a finding of more than mild 
disability.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization or frequent treatment for his lower 
extremity peripheral neuropathy, nor is it shown that the 
neurological disorders otherwise so markedly interfere with 
his employment as to render impractical the application of 
regular schedular standards.  Finally, the Board notes that 
the veteran has several other disorders, both service 
connected and nonservice connected.  However there is no 
evidence that the impairments resulting solely from 
peripheral neuropathy of the left and right lower extremities 
warrant extra-schedular consideration.  For the foregoing 
reasons, the Board concludes that extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted.


ORDER

An increased rating for peripheral neuropathy of the right 
lower extremity is denied.

An increased rating for peripheral neuropathy of the left 
lower extremity is denied.


REMAND

Concerning service connection for asthma and emphysema, the 
Board notes that the veteran, prior to June 1998, raised the 
argument that this disability was related to his use of 
tobacco in service.  The RO made several attempts at 
evidentiary development concerning this aspect of the claim, 
most recently in a letter to the veteran in October 1997.  
The veteran provided his response to this letter directly to 
the Board, which received it on January 14, 1998, without a 
waiver of RO consideration.  See 38 C.F.R. § 20.1304(c) 
(1998).  

The Board notes that the veteran, in a statement in April 
1997, asserted that his left eye disorder is due to his 
hypertension, which, he claims, is due to his POW experience.  
The record also contains several photocopies of an article 
submitted, apparently, to support an argument that the 
veteran's hypertension is due to his service-connected PTSD.  
The RO obtained an opinion in an April 1994 VA examination 
report, with a later addendum, concerning this aspect of the 
claim, but the RO has not considered whether hypertension is 
secondary to the service-connected PTSD.

Further, the record contains a letter from a private 
physician dated in April 1995 in which the physician opines 
that the veteran has traumatic cervical osteoarthritis, 
noting that the veteran was beaten during his captivity in 
World War II.  The veteran has asserted that he also has 
traumatic osteoarthritis in his knees.  X-rays of his knees 
taken in October 1996 showed degenerative changes.  The 
veteran also had degenerative changes in his shoulders, 
hands, and lumbar spine.

The RO developed the veteran's claim for service connection 
for traumatic osteoarthritis as one requiring new and 
material evidence to reopen.  As a former POW, the veteran is 
not required to submit new and material evidence to reopen a 
claim for service connection for POW presumptive disease.  
See Suttman v. Brown, 5 Vet. App. 127 (1993).  The Court has 
held that a veteran who was a former POW and who submitted 
evidence that he had traumatic arthritis had presented a 
well-grounded claim.  Greyzck v. West, 12 Vet. App. 288 
(1999).

As a result of the award of an increased rating for PTSD by 
the Board in a separate reconsideration decision, it appears 
that the veteran's combined rating will be increased.  The 
veteran's claim of entitlement to TDIU is inextricably 
intertwined with the underlying disability evaluations for 
his service-connected disabilities.  The RO has not 
considered the claim of TDIU in the context of the current 
ratings of the veteran's service-connected disabilities.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature of the degenerative changes in his 
cervical and lumbar spine, shoulders, 
hands, and knees.  If arthritis is 
identified, the examiner should express 
an opinion whether it is as likely as not 
that the arthritis is due to trauma 
sustained by the veteran during his 
active military service.  The joints 
affected by traumatic osteoarthritis 
should be specifically identified.

2.  As the veteran is a POW and claims 
service connection for traumatic 
osteoarthritis, the RO should adjudicate 
the new claim of service connection for 
that disability, see Suttman, supra, 
assigning appropriate ratings if 
entitlement to service connection is 
granted.

3.  The RO should adjudicate the claim 
that the veteran has asthma and emphysema 
due to tobacco use during military 
service.

4.  The RO should adjudicate the claim 
that the veteran has hypertension due to 
his service-connected PTSD.  The RO 
should also adjudicate the claim that the 
veteran has a left eye disability that is 
related to hypertension.  

5.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to TDIU.  

6.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant may present 
additional evidence or argument while the case is in remand 
status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 

